Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 01/19/2022 amendment/responses in the application of LIU et al. for “DETERMING AN ASSOCIATION BETWEEN DMRS AND PTRS” filed 02/11/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 47-60 are now pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 47-60, the claims failed to cite any physical structure (base station, enb, UE, user equipment, or etc…) for performing the method steps in either the 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 47-60 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. (US 2020/0287751 A1), hereinafter LEE.
Regarding claim 47, LEE discloses a method comprising: 
determining a plurality of physical resource blocks having phase tracking reference signals (figures 9 show a plurality of resource blocks having phase tracking reference signals (PTRS), see also figures 10-11, ¶s 0112, 0120-0122): 
determining a mapping between each physical resource block of the plurality of physical resource blocks and a corresponding demodulation reference signal port index of a plurality of demodulation reference signal port indexes (figure 9(a) and 9(b) show different mapping of DMRS pattern for port 7 and port 8, see also figure 10-11, ¶s 0112, 0120-0122); 
determining a scheduled physical resource block position and bandwidth (the rb region having a plurality of OFDM symbols and sub-carries, see figures 8, and 9); and 
determining, based on the scheduled physical resource block position and bandwidth, an associated demodulation reference signal port index within the physical 
Regarding claim 48, LEE discloses associating the phase tracking reference signal to a demodulation reference signal port based on the physical resource block bearing phase tracking reference signal with a smallest physical resource block index (the PRTS signals are transmit over the Resource Element (RE) of RBs, see figures 9-11). 

Regarding claim 49, LEE discloses associating the phase tracking reference signal to the smallest demodulation reference signal port index for the physical resource block bearing phase tracking reference signal with smallest physical resource block index (the PRTS signals are transmit over the Resource Element (RE) of the RBs shown in figures 9(a) and 9(b)).  
Regarding claim 50, LEE discloses associating, based on a scheduled physical resource block position in a carrier or bandwidth part, the phase tracking reference signal to a demodulation reference signal port index for the physical resource block bearing phase tracking reference signal with smallest physical resource block index (the PRTS signals are transmit over the Resource Element (RE) of RBs, see figures 9-11). 
LEE discloses associating the phase tracking reference signal to the indicated demodulation reference signal port in downlink control information, radio resource control, or a combination thereof for the physical resource block bearing phase tracking reference signal with smallest physical resource block index (the information indicating whether or not the PTRS is transmitted and the information indicating the antenna port of the PTRS can be transmitted to the terminal via downlink DCI (downlink control information) or RRC (radio resource) signaling, see ¶ 0008).  
Regarding claim 52, LEE discloses determining a demodulation reference signal port index difference for adjacent phase tracking reference signals bearing physical resource blocks (figures 9(a) and 9(b) show the DMRS of port 7 and DMRS of port 8 having adjacent PTRS signals bearing physical resource blocks, see also figures 10-11). 
Regarding claim 53, LEE discloses the determined demodulation reference signal port index difference is based on a demodulation reference signal port difference between two codewords (a base station can additionally inform a terminal that two or more PTRS antenna ports are defined for one DMRS antenna port. Referring to FIGS. 19 and 20, the base station can define a dual field to inform the terminal that two or more PTRS antenna ports correspond to one DMRS antenna port. The dual field can be defined in a form of a flag. The flag is configured by 1 bit. If the flag is set to `0`, it indicates that the number of DMRS antenna ports is identical to the number of PTRS 
Regarding claim 54, LEE discloses the determined demodulation reference signal port index difference is based on a default value (a base station can additionally inform a terminal that two or more PTRS antenna ports are defined for one DMRS antenna port. Referring to FIGS. 19 and 20, the base station can define a dual field to inform the terminal that two or more PTRS antenna ports correspond to one DMRS antenna port. The dual field can be defined in a form of a flag, see ¶ 0152). 
Regarding claim 55, LEE discloses the determined demodulation reference signal port index difference is based on signaling by downlink control information, radio resource control, or a combination thereof (the information indicating whether or not the PTRS is transmitted and the information indicating the antenna port of the PTRS can be transmitted to the terminal via downlink DCI (downlink control information) or RRC (radio resource) signaling, see ¶ 0008).. 
Regarding claim 56, LEE discloses the signaling is part of an uplink grant or a downlink assignment (the DCI may indicate not only downlink DCI including information on a PTRS transmitted in DL but also uplink DCI (i.e., UL grant) including information on a PTRS transmitted in UL from a terminal, see ¶ 0142). 
LEE discloses determining a phase tracking reference signal resource element position within a physical resource block based on the demodulation reference signal port index (figures 9-11 show the position of PTRS resource element positions with DMRS ports within the RB regions, see also figure 8). 
Regarding claim 58, LEE discloses determining a phase tracking reference signal precoding vector to be the same as a precoding vector of the associated demodulation reference signal port (the terminal may assume that two or more PTRSs corresponding to one DMRS antenna port have the same DMRS precoding, see ¶ 0148). 
Regarding claim 59, LEE discloses determining a phase tracking reference signal resource element position within a physical resource block based on a smallest demodulation reference signal port index (a base station can arrange PTRSs to positions on a frequency axis to which a DMRS of a specific antenna port is assigned. In particular, since a position (e.g., subcarrier index) on a frequency axis to which a DMRS is assigned is different according to an antenna port, PTRSs of antenna ports different from each other are arranged to a different position on the frequency axis, see ¶ 0113). 
Regarding claim 60, LEE discloses determining a phase tracking reference signal resource element position within a physical resource block based on radio resource control signaling (the information indicating whether the PTRS is transmitted . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 47-60have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412